Exhibit 10.29

STOCK OPTION CANCELLATION AGREEMENT AND OPTION AMENDMENT

This STOCK OPTION CANCELLATION AGREEMENT AND OPTION AMENDMENT (this “Agreement”)
is made this 30th day of September, 2012 (the “Effective Date”), between
Sorrento Therapeutics, Inc., a Delaware corporation (the “Company”), and Richard
G. Vincent (the “Optionee”).

WHEREAS, Optionee currently holds the following options (the “Options”) to
purchase an aggregate of 3,725,000 shares of the common stock (the “Common
Stock”) of the Company granted to Optionee pursuant to the Company’s 2009 Stock
Incentive Plan (the “Plan”), each of which are also listed on Attachment 1
hereto:

(a) Options to purchase 100,000 shares of the Common Stock of the Company were
granted to Optionee pursuant to that certain Stock Option Award Agreement dated
as of February 5, 2010 (the “2010 Option Agreement”).

(b) Options to purchase 500,000 shares of the Common Stock of the Company were
granted to Optionee pursuant to that certain Stock Option Award Agreement dated
as of March 7, 2011 (the “2011 Option Agreement”).

(c) Options to purchase 125,000 shares of the Common Stock of the Company were
granted to Optionee pursuant to that certain Stock Option Award Agreement dated
as of February 6, 2012 (the “February 2012 Option Agreement”).

(d) Options to purchase 3,000,000 shares of the Common Stock of the Company were
granted to Optionee pursuant to that certain Stock Option Award Agreement dated
as of September 22, 2012 (the “September 2012 Option Agreement”).

WHEREAS, the Board of Directors of the Company has requested, and Optionee has
agreed, to cancel 725,000 of the Options granted pursuant to the September 2012
Option Agreement, which are identified on Attachment 1 hereto as the “Cancelled
Options,” to terminate any right, title or interest Optionee may have in or to
the Cancelled Options and any shares of Common Stock issuable upon exercise of
the Cancelled Options, and to amend the September 2012 Option Agreement to
reflect such cancellation, which cancellation, termination and amendment shall
be effective on the Effective Date.

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the Company and the Optionee hereby agree as follows:

1. Cancellation and Amendment. Effective as of the Effective Date:

(a) Optionee hereby waives, relinquishes and gives up any and all right, title
or interest that the Optionee may have in or to the Cancelled Options or any
Common Stock issuable upon exercise of the Cancelled Options; and



--------------------------------------------------------------------------------

(b) The Cancelled Options are hereby terminated and cancelled and shall be of no
further force or effect.

(c) The September 2012 Option Agreement is hereby amended to provide that the
“Number of Shares Subject to Option” in Section 1 shall be “2,275,000.” Except
as specifically set forth above, all of the remaining terms of the September
2012 Option Agreement shall remain unchanged and in full force and effect.

2. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without reference to the
choice of law principles thereof.

3. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

4. Amendment and Modification. This Agreement may be amended, modified and
supplemented only by a written document executed by the parties which
specifically states that it is an amendment, modification or supplement to this
Agreement.

5. Severability. If any provision of this Agreement shall be found invalid or
unenforceable in whole or in part, then such provision shall be deemed to be
modified or restricted to the extent and in the manner necessary to render the
same valid and enforceable or shall be deemed excised from this Agreement as
such circumstances may require, and this Agreement shall be construed and
enforced to the maximum extent permitted by law as if such provision had been
originally incorporated herein as so modified or restricted or as if such
provision had not been originally incorporated herein, as the case may be.

6. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same document.

7. Advice of Counsel and Tax Advisor. Optionee represents and warrants that he
has read this Agreement, has had adequate time to consider this Agreement, and
has had an opportunity to consult with an attorney and his personal tax advisor
prior to executing this Agreement. Optionee acknowledges that he understands the
meaning and effect of this Agreement and has executed this Agreement knowingly,
voluntarily and with the intent of being bound by this Agreement.

8. Complete Agreement. This Agreement, the September 2012 Option Agreement and
the Plan constitute the entire agreement between Optionee and the Company and
they are the complete, final and exclusive embodiment of their agreement with
regard to this subject matter. This Agreement is entered into without reliance
on any promise or representation other than those expressly contained herein.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Optionee have caused this Agreement to be
executed as of the date and year first above written.

 

SORRENTO THERAPEUTICS, INC. By:  

    /s/ Henry Ji

Name:   Henry Ji, Ph.D. Title:   President & CEO

 

OPTIONEE Signature:  

    /s/ Richard G. Vincent

Print Name:   Richard G. Vincent



--------------------------------------------------------------------------------

ATTACHMENT 1

OPTIONS AND CANCELLED OPTIONS

 

Date of Notice of Stock

Option Award

Agreement

  

Number of Shares of

Company Common

Stock Subject to Option

  

Number of Shares of

Company Common

Stock With Respect to

which Option is to be

Cancelled (“Cancelled

Options”)

February 5, 2010

   100,000    N/A

March 7, 2011

   500,000    N/A

February 6, 2012

   125,000    N/A

September 22, 2012

   2,275,000    725,000